 

EXHIBIT 10.20

August 24, 2015

Clifford Condon

309 Fifth Avenue

Apt 29C

New York, NY 10016

Dear Cliff,

Congratulations on your promotion to serve as Chief Research and Product Officer
reporting to George Colony, Chief Executive Officer, at Forrester Research,
Inc.  We look forward to the continued contributions that you will make to the
success of Forrester, and would like your new role to begin as soon as
possible.  Accordingly, the effective date of your role change will be August
24, 2015.

I am pleased to confirm the compensation increase associated with this
promotion, subject to approval of Forrester’s Board of Directors.  If you accept
this compensation offer, your annualized base compensation will be $360,000.00
($15,000.00 semi-monthly), less legally required deductions, paid in accordance
with Forrester’s regular payroll practices (the “Base Salary”).

In addition to the Base salary, you will be eligible (provided you are employed
by Forrester as an executive officer on the last day of the applicable fiscal
year) for an annual target bonus of $200,000.00 gross, prorated to the effective
date of this compensation adjustment. The actual amount of any bonus earned and
payable annually, will be measured and determined by Forrester’s total company
performance and other terms under and pursuant to the Company’s Amended and
Restated Executive Cash Incentive Plan

This leadership position is an exempt role and is not eligible for overtime.
Your next compensation review is scheduled for January 2016.

Subject to approval of Forrester’s Board of Directors, you will be eligible for
a grant of 5,000 Restricted Stock Units (RSUs) on the first business day of the
calendar month following your acceptance of this compensation adjustment and
Forrester’s receipt of the enclosed Confidentiality, Proprietary Rights, and
Noncompetition Agreement, as signed by you (the “Grant Date”), pursuant to the
Forrester Research, Inc. Amended and Restated 2006 Equity Incentive Plan (the
“Plan”). During your employment, these RSUs will vest over four years from the
Grant Date, and will be subject to the terms and conditions of the award
instrument and the Plan, as amended from time to time, as well as any other
restrictions generally applicable to equity-based awards and securities of the
Company, including without limitation the enclosed Stock Retention Guidelines.

You will continue to be eligible to participate in Forrester’s employee benefit
programs during your employment, consistent with the plan documents and Company
policies. Forrester’s employee benefits are subject to change at any time.

Further, while you will continue to be based out of Forrester's New York office,
as Chief Research and Product Officer, you are expected to spend significant
time in Forrester's other offices, including in Forrester's office in Cambridge,
MA. You will be accountable for the consistent management and communication of
your calendar directly with your manager, the Executive Team, your direct
reports and broader teams.   The expenses for commuting to other Forrester
offices should be submitted with your regular expense reports

Employment at Forrester is terminable at will. Accordingly, it is understood
that your employment is for no definite term and that you may decide to resign
from Forrester at any time without notice and without cause. It is also
understood that Forrester, at its option, may terminate your employment at any
time without notice or cause. It is further understood that no oral promises or
guarantees are binding with the Company.

This offer is subject to your execution of the Forrester Confidentiality,
Proprietary Rights and Non-Competition Agreement, a copy of which is enclosed.

This offer constitutes the entire agreement between you and Forrester regarding
your compensation and supersedes all prior understandings, negotiations and
agreements, whether written or oral, between you and Forrester as to the subject
matter covered by this offer letter, excluding only the Forrester
Confidentiality, Proprietary Rights, and Non-Competition Agreement, the Plan,
and any agreements or documents related to the RSU grant.

Please accept this offer by returning a signed copy of this letter and enclosed
agreement.

 

--------------------------------------------------------------------------------

 

Once again, congratulations on this offer of a new leadership role!  Please
indicate your agreement by signing below and returning this letter along with
the signed Forrester Confidentiality and Proprietary Rights and Non-Competition
Agreement in the enclosed envelope.

Best,

 

/s/ Lucia Luce Quinn

 

/s/ Clifford Condon

Lucia Luce Quinn

 

Clifford Condon

Chief People Officer

 

 

 

 

August 28, 2015

 

 

Date

 

Enclosures (3)

Amended and Restated Executive Cash Incentive Plan

Forrester Employee Confidentiality, Proprietary Rights and Non-Competition
Agreement

Stock Retention Guidelines

 